
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 229
        [Docket No. 160219129-6129-01]
        RIN 0648-BF78
        List of Fisheries for 2017
        
          AGENCY:

          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The National Marine Fisheries Service (NMFS) publishes its proposed List of Fisheries (LOF) for 2017, as required by the Marine Mammal Protection Act (MMPA). The proposed LOF for 2017 reflects new information on interactions between commercial fisheries and marine mammals. NMFS must classify each commercial fishery on the LOF into one of three categories under the MMPA based upon the level of mortality and serious injury of marine mammals that occurs incidental to each fishery. The classification of a fishery on the LOF determines whether participants in that fishery are subject to certain provisions of the MMPA, such as registration, observer coverage, and take reduction plan (TRP) requirements.
        
        
          DATES:
          Comments must be received by September 14, 2016.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by NOAA-NMFS-2016-0045, by either of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal.
          1. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2016-0045,
          
          2. Click the “Comment Now!” icon, complete the required fields,
          3. Enter or attach your comments.
          • Mail: Submit written comments to Chief, Marine Mammal and Sea Turtle Conservation Division, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD 20910.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter N/A in the required fields if you wish to remain anonymous).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Lisa White, Office of Protected Resources, 301-427-8494; Allison Rosner, Greater Atlantic Region, 978-281-9328; Jessica Powell, Southeast Region, 727-824-5312; Elizabeth Petras, West Coast Region, 206-526-6155; Aleria Jensen, Alaska Region, 907-586-7236; Dawn Golden, Pacific Islands Region, 808-725-5000. Individuals who use a telecommunications device for the hearing impaired may call the Federal Information Relay Service at 1-800-877-8339 between 8 a.m. and 4 p.m. Eastern time, Monday through Friday, excluding Federal holidays.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        What is the List of Fisheries?

        Section 118 of the MMPA requires NMFS to place all U.S. commercial fisheries into one of three categories based on the level of incidental mortality and serious injury of marine mammals occurring in each fishery (16 U.S.C. 1387(c)(1)). The classification of a fishery on the LOF determines whether participants in that fishery may be required to comply with certain provisions of the MMPA, such as registration, observer coverage, and take reduction plan requirements. NMFS must reexamine the LOF annually, considering new information in the Marine Mammal Stock Assessment Reports (SARs) and other relevant sources, and publish in the Federal Register any necessary changes to the LOF after notice and opportunity for public comment (16 U.S.C. 1387 (c)(1)(C)).
        How does NMFS determine in which category a fishery is placed?
        The definitions for the fishery classification criteria can be found in the implementing regulations for section 118 of the MMPA (50 CFR 229.2). The criteria are also summarized here.
        Fishery Classification Criteria
        The fishery classification criteria consist of a two-tiered, stock-specific approach that first addresses the total impact of all fisheries on each marine mammal stock and then addresses the impact of individual fisheries on each stock. This approach is based on consideration of the rate, in numbers of animals per year, of incidental mortalities and serious injuries of marine mammals due to commercial fishing operations relative to the potential biological removal (PBR) level for each marine mammal stock. The MMPA (16 U.S.C. 1362 (20)) defines the PBR level as the maximum number of animals, not including natural mortalities, that may be removed from a marine mammal stock while allowing that stock to reach or maintain its optimum sustainable population. This definition can also be found in the implementing regulations for section 118 of the MMPA (50 CFR 229.2).
        
          Tier 1: Tier 1 considers the cumulative fishery mortality and serious injury for a particular stock. If the total annual mortality and serious injury of a marine mammal stock, across all fisheries, is less than or equal to 10 percent of the PBR level of the stock, all fisheries interacting with the stock will be placed in Category III (unless those fisheries interact with other stock(s) in which total annual mortality and serious injury is greater than 10 percent of PBR). Otherwise, these fisheries are subject to the next tier (Tier 2) of analysis to determine their classification.
        
          Tier 2: Tier 2 considers fishery-specific mortality and serious injury for a particular stock.
        
          Category I: Annual mortality and serious injury of a stock in a given fishery is greater than or equal to 50 percent of the PBR level (i.e., frequent incidental mortality and serious injury of marine mammals).
        
          Category II: Annual mortality and serious injury of a stock in a given fishery is greater than 1 percent and less than 50 percent of the PBR level (i.e., occasional incidental mortality and serious injury of marine mammals).
        
          Category III: Annual mortality and serious injury of a stock in a given fishery is less than or equal to 1 percent of the PBR level (i.e., a remote likelihood of or no known incidental mortality and serious injury of marine mammals).
        Additional details regarding how the categories were determined are provided in the preamble to the final rule implementing section 118 of the MMPA (60 FR 45086, August 30, 1995).

        Because fisheries are classified on a per-stock basis, a fishery may qualify as one Category for one marine mammal stock and another Category for a different marine mammal stock. A fishery is typically classified on the LOF at its highest level of classification (e.g., a fishery qualifying for Category III for one marine mammal stock and for Category II for another marine mammal stock will be listed under Category II). Stocks driving a fishery's classification are denoted with a superscript “1” in Tables 1 and 2.
        Other Criteria That May Be Considered

        The tier analysis requires a minimum amount of data, and NMFS does not have sufficient data to perform a tier analysis on certain fisheries. Therefore, NMFS has classified certain fisheries by analogy to other Category I or II fisheries that use similar fishing techniques or gear that are known to cause mortality or serious injury of marine mammals, or according to factors discussed in the final LOF for 1996 (60 FR 67063, December 28, 1995) and listed in the regulatory definition of a Category II fishery: “In the absence of reliable information indicating the frequency of incidental mortality and serious injury of marine mammals by a commercial fishery, NMFS will determine whether the incidental mortality or serious injury is `frequent,' `occasional,' or `remote' by evaluating other factors such as fishing techniques, gear used, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fisher reports, stranding data, and the species and distribution of marine mammals in the area, or at the discretion of the Assistant Administrator for Fisheries” (50 CFR 229.2).
        Further, eligible commercial fisheries not specifically identified on the LOF are deemed to be Category II fisheries until the next LOF is published (50 CFR 229.2).
        How does NMFS determine which species or stocks are included as incidentally killed or injured in a fishery?

        The LOF includes a list of marine mammal species and/or stocks incidentally killed or injured in each commercial fishery. The list of species and/or stocks incidentally killed or injured includes “serious” and “non-serious” documented injuries as described later in the List of Species and/or Stocks Incidentally Killed or Injured in the Pacific Ocean and the Atlantic Ocean, Gulf of Mexico, and Caribbean sections. To determine which species or stocks are included as incidentally killed or injured in a fishery, NMFS annually reviews the information presented in the current SARs and injury determination reports. The SARs are based upon the best available scientific information and provide the most current and inclusive information on each stock's PBR level and level of interaction with commercial fishing operations. The best available scientific information used in the SARs reviewed for the 2017 LOF generally summarizes data from 2009-2013. NMFS also reviews other sources of new information, including injury determination reports, bycatch estimation reports, observer data, logbook data, stranding data, disentanglement network data, fisher self-reports (i.e., MMPA reports), and anecdotal reports from that time period. In some cases, more recent information may be available and used in the LOF, but in an effort to be consistent with the most recent SARs and across the LOF, NMFS typically restricts the analysis to data within the five-year time period summarized in the current SAR.

        For fisheries with observer coverage, species or stocks are generally removed from the list of marine mammal species and/or stocks incidentally killed or injured if no interactions are documented in the five-year timeframe summarized in that year's LOF. For fisheries with no observer coverage and for observed fisheries with evidence indicating that undocumented interactions may be occurring (e.g., fishery has low observer coverage and stranding network data include evidence of fisheries interaction that cannot be attributed to a specific fishery) species and stocks may be retained for longer than five years. For these fisheries, NMFS will review the other sources of information listed above and use its discretion to decide when it is appropriate to remove a species or stock.
        Where does NMFS obtain information on the level of observer coverage in a fishery on the LOF?

        The best available information on the level of observer coverage and the spatial and temporal distribution of observed marine mammal interactions is presented in the SARs. Data obtained from the observer program and observer coverage levels are important tools in estimating the level of marine mammal mortality and serious injury in commercial fishing operations. Starting with the 2005 SARs, each SAR includes an appendix with detailed descriptions of each Category I and II fishery on the LOF, including the observer coverage in those fisheries. The SARs generally do not provide detailed information on observer coverage in Category III fisheries because, under the MMPA, Category III fisheries are generally not required to accommodate observers aboard vessels due to the remote likelihood of mortality and serious injury of marine mammals. Fishery information presented in the SARs' appendices and other resources referenced during the tier analysis may include: Level of observer coverage; target species; levels of fishing effort; spatial and temporal distribution of fishing effort; characteristics of fishing gear and operations; management and regulations; and interactions with marine mammals. Copies of the SARs are available on the NMFS Office of Protected Resources Web site at: http://www.nmfs.noaa.gov/pr/sars/. Information on observer coverage levels in Category I, II, and III fisheries can be found in the fishery fact sheets on the NMFS Office of Protected Resources' Web site: http://www.nmfs.noaa.gov/pr/interactions/fisheries/lof.html. Additional information on observer programs in commercial fisheries can be found on the NMFS National Observer Program's Web site: http://www.st.nmfs.gov/observer-home/.
        
        How do I find out if a specific fishery is in Category I, II, or III?
        This rule includes three tables that list all U.S. commercial fisheries by LOF Category. Table 1 lists all of the commercial fisheries in the Pacific Ocean (including Alaska); Table 2 lists all of the commercial fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean; and Table 3 lists all U.S.-authorized commercial fisheries on the high seas. A fourth table, Table 4, lists all commercial fisheries managed under applicable TRPs or take reduction teams (TRTs).
        Are high seas fisheries included on the LOF?

        Beginning with the 2009 LOF, NMFS includes high seas fisheries in Table 3 of the LOF, along with the number of valid High Seas Fishing Compliance Act (HSFCA) permits in each fishery. As of 2004, NMFS issues HSFCA permits only for high seas fisheries analyzed in accordance with the National Environmental Policy Act (NEPA) and the Endangered Species Act (ESA). The authorized high seas fisheries are broad in scope and encompass multiple specific fisheries identified by gear type. For the purposes of the LOF, the high seas fisheries are subdivided based on gear type (e.g., trawl, longline, purse seine, gillnet, troll, etc.) to provide more detail on composition of effort within these fisheries. Many fisheries operate in both U.S. waters and on the high seas, creating some overlap between the fisheries listed in Tables 1 and 2 and those in Table 3. In these cases, the high seas component of the fishery is not considered a separate fishery, but an extension of a fishery operating within U.S. waters (listed in Table 1 or 2). NMFS designates those fisheries in Tables 1, 2, and 3 by a “*” after the fishery's name. The number of HSFCA permits listed in Table 3 for the high seas components of these fisheries operating in U.S. waters does not necessarily represent additional effort that is not accounted for in Tables 1 and 2. Many vessels/participants holding HSFCA permits also fish within U.S. waters and are included in the number of vessels and participants operating within those fisheries in Tables 1 and 2.

        HSFCA permits are valid for five years, during which time Fishery Management Plans (FMPs) can change. Therefore, some vessels/participants may possess valid HSFCA permits without the ability to fish under the permit because it was issued for a gear type that is no longer authorized under the most current FMP. For this reason, the number of HSFCA permits displayed in Table 3 is likely higher than the actual U.S. fishing effort on the high seas. For more information on how NMFS classifies high seas fisheries on the LOF, see the preamble text in the final 2009 LOF (73 FR 73032; December 1, 2008). Additional information about HSFCA permits can be found at: http://www.nmfs.noaa.gov/ia/permits/highseas.html.
        
        Where can I find specific information on fisheries listed on the LOF?

        Starting with the 2010 LOF, NMFS developed summary documents, or fishery fact sheets, for each Category I and II fishery on the LOF. These fishery fact sheets provide the full history of each Category I and II fishery, including: When the fishery was added to the LOF; the basis for the fishery's initial classification; classification changes to the fishery; changes to the list of species and/or stocks incidentally killed or injured in the fishery; fishery gear and methods used; observer coverage levels; fishery management and regulation; and applicable TRPs or TRTs, if any. These fishery fact sheets are updated after each final LOF and can be found under “How Do I Find Out if a Specific Fishery is in Category I, II, or III?” on the NMFS Office of Protected Resources' Web site: http://www.nmfs.noaa.gov/pr/interactions/fisheries/lof.html, linked to the “List of Fisheries by Year” table. NMFS is developing similar fishery fact sheets for each Category III fishery on the LOF. However, due to the large number of Category III fisheries on the LOF and the lack of accessible and detailed information on many of these fisheries, the development of these fishery fact sheets is taking significant time to complete. NMFS began posting Category III fishery fact sheets online with the LOF for 2016.
        Am I required to register under the MMPA?
        Owners of vessels or gear engaging in a Category I or II fishery are required under the MMPA (16 U.S.C. 1387(c)(2)), as described in 50 CFR 229.4, to register with NMFS and obtain a marine mammal authorization to lawfully take non-endangered and non-threatened marine mammals incidental to commercial fishing operations. Owners of vessels or gear engaged in a Category III fishery are not required to register with NMFS or obtain a marine mammal authorization.
        How do I register and receive my Marine Mammal Authorization Program (MMAP) authorization certificate?

        NMFS has integrated the MMPA registration process, implemented through the Marine Mammal Authorization Program (MMAP), with existing state and Federal fishery license, registration, or permit systems for Category I and II fisheries on the LOF. Participants in these fisheries are automatically registered under the MMAP and are not required to submit registration or renewal materials. In the Pacific Islands, West Coast, and Alaska regions, NMFS will issue vessel or gear owners an authorization certificate via U.S. mail or with their state or Federal license or permit at the time of issuance or renewal. In the Greater Atlantic Region, NMFS will issue vessel or gear owners an authorization certificate via U.S. mail automatically at the beginning of each calendar year. Certificates may also be obtained by visiting the Greater Atlantic Regional Office Web site (http://www.greateratlantic.fisheries.noaa.gov/Protected/mmp/mmap/). In the Southeast Region, NMFS will issue vessel or gear owners notification of registry and vessel or gear owners may receive their authorization certificate by contacting the Southeast Regional Office at 727-209-5952 or by visiting the Southeast Regional Office Web site (http://sero.nmfs.noaa.gov/protected_resources/marine_mammal_authorization_program/) and following the instructions for printing the certificate.

        The authorization certificate, or a copy, must be on board the vessel while it is operating in a Category I or II fishery, or for non-vessel fisheries, in the possession of the person in charge of the fishing operation (50 CFR 229.4(e)). Although efforts are made to limit the issuance of authorization certificates to only those vessel or gear owners that participate in Category I or II fisheries, not all state and Federal license or permit systems distinguish between fisheries as classified by the LOF. Therefore, some vessel or gear owners in Category III fisheries may receive authorization certificates even though they are not required for Category III fisheries. Individuals fishing in Category I and II fisheries for which no state or Federal license or permit is required must register with NMFS by contacting their appropriate Regional Office (see ADDRESSES).
        How do I renew my registration under the MMAP?

        In Alaska regional and Greater Atlantic regional fisheries, registrations of vessel or gear owners are automatically renewed and participants should receive an authorization certificate by January 1 of each new year. In Pacific Islands regional fisheries, vessel or gear owners receive an authorization certificate by January 1 for state fisheries and with their permit renewal for federal fisheries. In West Coast regional fisheries, vessel or gear owners receive authorization with each renewed state fishing license, the timing of which varies based on target species. Vessel or gear owners who participate in fisheries in these regions and have not received authorization certificates by January 1 or with renewed fishing licenses must contact the appropriate NMFS Regional Office (see FOR FURTHER INFORMATION).

        In Southeast regional fisheries, vessel or gear owners' registrations are automatically renewed and participants will receive a letter in the mail by January 1 instructing them to contact the Southeast Regional Office to have an authorization certificate mailed to them or to visit the Southeast Regional Office Web site (http://sero.nmfs.noaa.gov/protected_resources/marine_mammal_authorization_program/) to print their own certificate.
        Am I required to submit reports when I kill or injure a marine mammal during the course of commercial fishing operations?
        In accordance with the MMPA (16 U.S.C. 1387(e)) and 50 CFR 229.6, any vessel owner or operator, or gear owner or operator (in the case of non-vessel fisheries), participating in a fishery listed on the LOF must report to NMFS all incidental mortalities and injuries of marine mammals that occur during commercial fishing operations, regardless of the category in which the fishery is placed (I, II, or III) within 48 hours of the end of the fishing trip or, in the case of non-vessel fisheries, fishing activity. “Injury” is defined in 50 CFR 229.2 as a wound or other physical harm. In addition, any animal that ingests fishing gear or any animal that is released with fishing gear entangling, trailing, or perforating any part of the body is considered injured, regardless of the presence of any wound or other evidence of injury, and must be reported.

        Mortality/injury reporting forms and instructions for submitting forms to NMFS can be found at: http://www.nmfs.noaa.gov/pr/interactions/mmap/#form or by contacting the appropriate Regional office (see FOR FURTHER INFORMATION). Forms may be submitted via any of the following means: (1) Online using the electronic form; (2) emailed as an attachment to nmfs.mireport@noaa.gov; (3) faxed to the NMFS Office of Protected Resources at 301-713-0376; or (4) mailed to the NMFS Office of Protected Resources (mailing address is provided on the postage-paid form that can be printed from the web address listed above). Reporting requirements and procedures can be found in 50 CFR 229.6.
        Am I required to take an observer aboard my vessel?
        Individuals participating in a Category I or II fishery are required to accommodate an observer aboard their vessel(s) upon request from NMFS. MMPA section 118 states that the Secretary is not required to place an observer on a vessel if the facilities for quartering an observer or performing observer functions are so inadequate or unsafe that the health or safety of the observer or the safe operation of the vessel would be jeopardized; thereby authorizing the exemption of vessels too small to accommodate an observer from this requirement. However, U.S. Atlantic Ocean, Caribbean, or Gulf of Mexico large pelagics longline vessels operating in special areas designated by the Pelagic Longline Take Reduction Plan implementing regulations (50 CFR 229.36(d)) will not be exempted from observer requirements, regardless of their size. Observer requirements can be found in 50 CFR 229.7.
        Am I required to comply with any marine mammal TRP regulations?

        Table 4 in this rule provides a list of fisheries affected by TRPs and TRTs. TRP regulations can be found at 50 CFR 229.30 through 229.37. A description of each TRT and copies of each TRP can be found at: http://www.nmfs.noaa.gov/pr/interactions/trt/teams.html. It is the responsibility of fishery participants to comply with applicable take reduction regulations.
        Where can I find more information about the LOF and the MMAP?

        Information regarding the LOF and the MMAP, including: Registration procedures and forms; current and past LOFs; descriptions of each Category I and II fishery; and some Category III fisheries; observer requirements; and marine mammal mortality/injury reporting forms and submittal procedures; may be obtained at: http://www.nmfs.noaa.gov/pr/interactions/fisheries/lof.html, or from any NMFS Regional Office at the addresses listed below:
        NMFS, Greater Atlantic Regional Fisheries Office, 55 Great Republic Drive, Gloucester, MA 01930-2298, Attn: Allison Rosner;
        NMFS, Southeast Region, 263 13th Avenue South, St. Petersburg, FL 33701, Attn: Jessica Powell;
        NMFS, West Coast Region, Seattle Office, 7600 Sand Point Way NE., Seattle, WA 98115, Attn: Elizabeth Petras, Protected Resources Division;
        NMFS, Alaska Region, Protected Resources, P.O. Box 22668, 709 West 9th Street, Juneau, AK 99802, Attn: Aleria Jensen; or
        NMFS, Pacific Islands Regional Office, Protected Resources Division, 1845 Wasp Blvd., Building 176, Honolulu, HI 96818, Attn: Dawn Golden.
        Sources of Information Reviewed for the 2017 LOF
        NMFS reviewed the marine mammal incidental mortality and serious injury information presented in the SARs for all fisheries to determine whether changes in fishery classification are warranted. The SARs are based on the best scientific information available at the time of preparation, including the level of mortality and serious injury of marine mammals that occurs incidental to commercial fishery operations and the PBR levels of marine mammal stocks. The information contained in the SARs is reviewed by regional Scientific Review Groups (SRGs) representing Alaska, the Pacific (including Hawaii), and the U.S. Atlantic, Gulf of Mexico, and Caribbean. The SRGs were created by the MMPA to review the science that informs the SARs, and to advise NMFS on marine mammal population status, trends, and stock structure, uncertainties in the science, research needs, and other issues.
        NMFS also reviewed other sources of new information, including marine mammal stranding data, observer program data, fisher self-reports through the MMAP, reports to the SRGs, conference papers, FMPs, and ESA documents.

        The LOF for 2017 was based on, among other things, stranding data; fisher self-reports; and SARs, primarily the 2015 SARs, which are based on data from 2009-2013. The final SARs referenced in this LOF include: 2014 (80 FR 50599, August 20, 2015) and 2015 (81 FR 38676, June 14, 2016). The SARs are available at: http://www.nmfs.noaa.gov/pr/sars/.
        
        Summary of Changes to the LOF for 2017
        The following summarizes the proposed changes to the LOF for 2017, including the classification of fisheries, fisheries listed, the estimated number of vessels/persons in a particular fishery, and the species and/or stocks that are incidentally killed or injured in a particular fishery. NMFS proposes two re-classifications of fisheries provided in the LOF for 2017. Additionally, NMFS proposes adding one fishery to the LOF. NMFS proposes changes to the estimated number of vessels/persons and list of species and/or stocks killed or injured in certain fisheries. The classifications and definitions of U.S. commercial fisheries for 2017 are identical to those provided in the LOF for 2016 with the proposed changes discussed below. State and regional abbreviations used in the following paragraphs include: AK (Alaska), BSAI (Bering Sea and Aleutian Islands), CA (California), DE (Delaware), FL (Florida), GMX (Gulf of Mexico), HI (Hawaii), MA (Massachusetts), ME (Maine), NC (North Carolina), NY (New York), OR (Oregon), RI (Rhode Island), SC (South Carolina), VA (Virginia), WA (Washington), and WNA (Western North Atlantic).
        Commercial Fisheries in the Pacific Ocean
        Classification of Fisheries
        NMFS proposes to reclassify the AK miscellaneous finfish handline/hand troll and mechanical jig fishery from Category III to Category II. Category II classification is driven by take of the Western North Pacific stock of humpback whales (see proposed addition of this stock to list of stocks incidentally injured or killed below). Based on the most recent five years of available information, mortality and serious injury of the Western North Pacific stock of humpback whales by this fishery is 6.89% of the PBR of 2.9 (Allen and Angliss, 2016). Mortality and serious injury levels greater than 1% and less than 50% of PBR meet the Category II threshold. Therefore, NMFS proposes to reclassify the AK miscellaneous finfish handline/hand troll and mechanical jig fishery as a Category II fishery.

        NMFS proposes to elevate the CA spiny lobster fishery from Category III to Category II. Category II classification for this fishery is driven by takes of the CA/OR/WA offshore stock of bottlenose dolphin. Based on the average annual fishery-related mortality and serious injury of the CA/OR/WA offshore stock of bottlenose dolphin by this fishery is 3.6% of the PBR of 5.5 (Carretta et al.,
          2014). Therefore, NMFS proposes to reclassify the CA spiny lobster fishery as a Category II fishery. NMFS evaluated the 2008 bottlenose dolphin, CA/OR/WA offshore stock, entanglement during the proposed 2010 LOF process. At that time, the entanglement was characterized as a non-serious injury in the NMFS stranding database, as the animal had been disentangled, and the incident was not included in the 2010 SAR (Carretta et al., 2011). Following NMFS' 2012 policy on distinguishing serious from non-serious injury, the bottlenose dolphin entanglement was determined to be a serious injury and was included in the 2013 SAR (NMFS, 2012).
        Number of Vessels/Persons
        NMFS proposes updates to the estimated number of vessels/persons in the Pacific Ocean (Table 1) as follows:
        
           
          
            Category
            Fishery
            Number ofvessels/persons
              (2016 LOF)
            
            Number ofvessels/persons
              (2017 LOF)
            
          
          
            I
            HI deep-set longline
            135
            139
          
          
            II
            HI shallow-set longline
            15
            20
          
          
            II
            American Samoa longline
            22
            20
          
          
            III
            American Samoa bottomfish handline
            17
            24
          
        
        List of Species and/or Stocks Incidentally Killed or Injured in the Pacific Ocean
        NMFS proposes to add the Hawaii stock of pygmy killer whale and to remove the Hawaii pelagic stock of pantropical spotted dolphin on the list of stocks incidentally killed or injured in the Category I Hawaii deep-set longline fishery. A pygmy killer whale was observed dead in this fishery in 2013. No pantropical spotted dolphin mortalities or injuries have been documented in the most recent five years of data. Annual average estimated pygmy killer whale mortality and serious injury from the Hawaii deep-set longline fishery during 2009 to 2013 was 1.1. During the same time frame mortality and serious injury was 0 for pantropcial spotted dolphin (McCracken, 2015). Observer coverage for this fishery from 2009 to 2013 was 20.6, 21.1, 20.3, 20.4, and 20.4 percent, respectively.

        NMFS proposes to add the Hawaii stock of rough-toothed dolphin and to remove the Hawaii stock of Kogia spp. on the list of stocks killed or injured in the Category II Hawaii shallow-set longline fishery. A rough-toothed dolphin was observed dead in this fishery in 2013. Annual average estimated rough-toothed dolphin mortality and serious injury from the Hawaii shallow-set longline fishery during 2009 to 2013 was 0.2. For the same time frame mortality and serious injury was 0 for Kogia spp. (McCracken, 2015). Observer coverage for this fishery from 2009 to 2013 was 100 percent each year.
        NMFS proposes to add the Western North Pacific and Central North Pacific stocks of humpback whale and the Northeast Pacific stock of fin whale to the list of stocks killed or injured in the AK miscellaneous finfish handline/hand troll and mechanical jig fishery. The stranding network documented a humpback whale mortality in 2013 that was assigned to both stocks based on spatial overlap. We also propose to add a “1” to the Western North Pacific stock to indicate it is driving the classification of this fishery. In 2012, the stranding network documented a fin whale mortality. There is no observer coverage in this fishery.

        NMFS proposes to add the CA/OR/WA stock of short-finned pilot whale to the list of stocks incidentally killed or injured in the CA thresher shark/swordfish drift gillnet (≥14 in mesh) fishery. Two short-finned pilot whales were observed dead in this fishery in 2014 (Carretta et al., 2016). Observer coverage for this fishery from 2010 to 2014 was 11.9, 19.5, 18.6, 37.4, and 23.7 percent, respectively.
        Commercial Fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean
        Addition of Fisheries

        NMFS propose to add the Northeast and Mid-Atlantic fyke net fishery to the list of Category III fisheries. Fyke nets are defined as a series of wood or metal hoops covered with netting. These nets are 2.5-5.0 m (8.2-16.4 ft) long. There are usually two wings of netting at the entrance that are attached to upright stakes and give the overall net a “Y-shape.” There are one or more funnels inside the net that direct fish to the rear of the net (the “car”) where they become trapped. Occasionally, a long leader is used to direct fish to the entrance. Fish are removed by lifting the car out of the water and loosening a rope securing the rear of the car (Stevenson et al., 2004).
        These nets are generally fished in shallow water, targeting estuarine and coastal species including but not limited to glass eels (elvers), winter flounder, menhaden, croaker, bluefish, river herring, Atlantic croaker, and weakfish (Fullencamp, 2006). These nets are utilized from Maine through Virginia. They are typically set in contact with the bottom, in areas with strong currents (FAO, 2001). Fyke nets are managed by state regulations, and fishing activity is not managed under a federal FMP. There have been no documented interactions between fyke nets and marine mammals; and, given the primarily estuarine nature of these fisheries, we expect a remote likelihood of or no mortalities or serious injuries to occur.
        Number of Vessels/Persons
        NMFS proposes updates to the estimated number of vessels/persons in the Atlantic Ocean, Gulf of Mexico, and Caribbean (Table 2) as follows:
        
           
          
            Category
            Fishery
            Number ofvessels/persons
              (2016 LOF)
            
            Number ofvessels/persons
              (2017 LOF)
            
          
          
            I
            Mid-Atlantic Gillnet
            4063
            3950
          
          
            II
            Atlantic Mixed Species Trap/Pot
            3284
            3436
          
          
            II
            Chesapeake Bay Inshore Gillnet
            272
            248
          
          
            II
            Mid-Atlantic Bottom Trawl
            994
            785
          
          
            II
            Northeast Drift Gillnet
            1567
            1036
          
          
            II
            VA Pound Net
            47
            26
          
          
            II
            Northeast Bottom Trawl
            3132
            2238
          
          
            
            II
            Mid-Atlantic Haul Beach Seine
            243
            359
          
          
            II
            Mid-Atlantic Midwater Trawl
            507
            382
          
          
            II
            Northeast Anchored Gillnet
            995
            852
          
          
            II
            Gulf of Mexico Gillnet
            724
            248
          
          
            II
            NC Inshore Gillnet
            1323
            2850
          
          
            II
            Southeast Atlantic Gillnet
            357
            273
          
          
            II
            Southeastern U.S. Atlantic, Gulf of Mexico Stone Crab Trap/Pot
            1282
            1384
          
          
            II
            Atlantic Blue Crab Trap/Pot
            8557
            7714
          
          
            II
            NC Long Haul Seine
            372
            30
          
          
            II
            NC Roe Mullet Stop Net
            13
            1
          
        
        List of Species and/or Stocks Incidentally Killed or Injured in the Atlantic Ocean, Gulf of Mexico, and Caribbean

        NMFS proposes to remove the Western North Atlantic stock of harbor seal from the list of species incidentally killed or injured in the Category I Northeast/Mid-Atlantic American lobster trap/pot fishery. Harbor seals were originally listed as a species killed or injured by this fishery in the 1996 LOF (60 FR 31666; June 16, 1995); however, there have been no documented takes in this fishery within the last five years. Takes of seals in the lobster fishery have not been listed as a source of annual human-caused mortality since the 2005 stock assessment report (Waring et al., 2005). In the 2005 stock assessment reports and prior stock assessment reports going back to 1995, takes were estimated to occur twice a year in mid-coastal Maine fisheries (Gilbert and Wynne, 1985).

        NMFS proposes to remove Risso's dolphin, Western North Atlantic stock, and add the Western North Atlantic stocks of harbor seal and gray seal to the list of species incidentally killed or injured in the Category II Mid-Atlantic Midwater trawl fishery. The last Risso's dolphin take in this fishery was documented in 2008, and no interactions have been documented since (Waring et al., 2015). Risso's dolphins were originally added as a species incidentally killed or injured in the Mid-Atlantic midwater trawl fishery in the 1996 LOF (60 FR 31666; June 16, 1995), which later became the Atlantic squid, mackerel, butterfish trawl fishery (62 FR 28657; May 27, 1997) until the 2005 LOF when the name was again changed to Mid-Atlantic midwater trawl fishery (69 FR 70094; December 2, 2004).
        One harbor seal and one gray seal were both observed killed in this fishery in 2010. An expanded bycatch estimate has not been generated for either species. Until the bycatch estimates can be developed, the average annual fishery-related mortality and serious injury for 2009-2013 for both species is calculated at 0.2 animals (1 animal/5 years). Observer coverage for this fishery from 2009-2013 was 25, 41, 21, 7, and 5 percent, respectively.
        NMFS proposes to add the Canadian East coast stock of minke whale to the list of species incidentally killed or injured in the Category II Northeast midwater trawl fishery. During July 2013, one minke whale was observed dead in a midwater otter trawl on Georges Bank. Due to the small sample size of observed takes, an expanded estimate has not been calculated. Annual average estimated minke whale mortality and serious injury from the Northeast midwater trawl fishery (including pair trawl) during 2009 to 2013 was 0.2. Observer coverage from 2009-2013 was 53, 41, 45, 37, and 42 percent, respectively.

        NMFS proposes to remove the Canadian East coast stock of minke whale from the list of species incidentally killed or injured in the Category II Northeast bottom trawl fishery. Minke whales were added as a species incidentally killed or injured in this fishery in the 2013 LOF (78 FR 23708; April 22, 2013) due to observed takes occurring in 2004 and 2008; however, there have been no observed takes of minke whales in this fishery since 2008 (Waring et al., 2016). Observer coverage from 2009-2013 was 16, 26, 17, 15 and 17 percent, respectively.

        NMFS proposes to remove the Western North Atlantic stock of short-finned pilot whale from the list of species incidentally killed or injured in the Category II Northeast sink gillnet fishery. Short-finned pilot whales were originally listed as a species killed or injured in this fishery in the 2013 LOF (78 FR 23708; April 22, 2013) due to an unknown pilot whale species take recorded in 2010 (Waring et al., 2012). According to the 2015 Stock Assessment Report, pilot whale mortalities are generally observed north of 40° N. latitude in this fishery and, therefore, should be attributed to the long-finned pilot whale stock (Waring et al., 2016). Observer coverage for this fishery for 2009-2013 was 17, 19, 15, 11 and 18 percent, respectively.

        NMFS proposes to remove the following stocks from the list of species incidentally killed or injured in the Category I Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline fishery: Western North Atlantic stock of Atlantic spotted dolphin, Gulf of Mexico stock of Gervais beaked whale, Gulf of Mexico oceanic stock of killer whale, Western North Atlantic stock of Pantropical spotted dolphin, and Gulf of Mexico oceanic stock of sperm whale. There have been no observed mortalities or injuries to these species in the most recent five years of data (Waring et al., 2016). Observer coverage in this fishery in the most recent five year period (2009-2013) has been 10, 8, 9, 7, and 9 percent, respectively.

        NMFS proposes to add unknown stock (likely Northern migratory coastal or Southern migratory coastal) of bottlenose dolphin to the list of stocks incidentally killed or injured in the Category II Chesapeake Bay inshore gillnet fishery based on a 2013 mortality in 9-inch (22.9 cm) stretched mesh gillnet gear (Waring et al., 2016).

        NMFS proposes to add the Mississippi Sound, Lake Borgne, Bay Boudreau stock of bottlenose dolphin to the list of stocks incidentally killed or injured in the Category II Gulf of Mexico menhaden purse seine fishery based on a 2011 observed injury and two-self reported mortalities in 2012 (Waring et al., 2016).

        NMFS proposes to add the Florida Keys stock of bottlenose dolphin to the list of stocks incidentally killed or injured in the Category III Florida spiny lobster trap/pot fishery based on the location and gear description in a 2013 stranding report (Waring et al., 2016).

        NMFS proposes to add the Barataria Bay stock and the Mississippi Sound, Lake Borgne, Bay Boudreau stock of bottlenose dolphin to the list of stocks incidentally killed or injured in the Category III Gulf of Mexico blue crab trap/pot fishery based on documented mortalities in 2011 (Waring et al., 2016). A Barataria Bay stock animal was also disentangled and released alive in 2012.
        Commercial Fisheries on the High Seas
        Number of Vessels/Persons
        NMFS proposes updates to the estimated number of vessels/persons on the High Seas (Table 3) as follows:
        
          
            Category
            Fishery
            Number of vessels/persons
              (2016 LOF)
            
            Number ofvessels/persons
              (2017 LOF)
            
          
          
            I
            Western Pacific pelagic longline (HI deep-set component)
            135
            139
          
          
            II
            Atlantic highly migratory species drift gillnet
            1
            0
          
          
            II
            South Pacific tuna purse seine
            39
            38
          
          
            II
            South Pacific albacore troll longline
            15
            10
          
          
            II
            South Pacific tuna longline
            8
            2
          
          
            II
            Western Pacific pelagic longline (HI shallow-set component)
            15
            20
          
          
            II
            Pacific highly migratory species handline/pole and line
            50
            46
          
          
            II
            South Pacific albacore troll handline/pole and line
            9
            7
          
          
            II
            Western Pacific pelagic handline/pole and line
            5
            2
          
          
            II
            South Pacific albacore troll troll
            38
            30
          
          
            II
            South Pacific tuna troll
            5
            4
          
          
            II
            Western Pacific pelagic troll
            21
            17
          
          
            III
            Pacific highly migratory species longline
            126
            114
          
          
            III
            Pacific highly migratory species purse seine
            8
            6
          
          
            III
            Pacific highly migratory species troll
            243
            187
          
        
        List of Species and/or Stocks Incidentally Killed or Injured on the High Seas
        NMFS proposes to add the Hawaii stock of pygmy killer whale and to remove the Hawaii pelagic stock of pantropical spotted dolphin on the list of stocks incidentally killed or injured in the Category I Western Pacific pelagic longline (HI deep-set component) fishery to be consistent with proposed changes to Table 1 because this fishery is a component of an existing fishery operating within U.S. waters.

        NMFS proposes to add the Hawaii stock of rough-toothed dolphin and to remove the Hawaii stock of Kogia spp. on the list of stocks killed or injured in the Category II Western Pacific pelagic longline (HI shallow-set component) fishery to be consistent with proposed changes to Table 1 because this fishery is a component of an existing fishery operating within U.S. waters.
        NMFS proposes to add the CA breeding stock of northern elephant seal to the list of stocks killed or injured in the Category II Western Pacific pelagic longline (HI shallow-set component) fishery based on a 2013 observed serious injury. Annual average estimated northern elephant seal mortality and serious injury from the fishery during 2009 to 2013 was 0.2 (McCracken, 2015).
        List of Fisheries
        The following tables set forth the list of U.S. commercial fisheries according to their classification under section 118 of the MMPA. Table 1 lists commercial fisheries in the Pacific Ocean (including Alaska), Table 2 lists commercial fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean, Table 3 lists commercial fisheries on the high seas, and Table 4 lists fisheries affected by TRPs or TRTs.

        In Tables 1 and 2, the estimated number of vessels or persons participating in fisheries operating within U.S. waters is expressed in terms of the number of active participants in the fishery, when possible. If this information is not available, the estimated number of vessels or persons licensed for a particular fishery is provided. If no recent information is available on the number of participants, vessels, or persons licensed in a fishery, then the number from the most recent LOF is used for the estimated number of vessels or persons in the fishery. NMFS acknowledges that, in some cases, these estimates may be inflations of actual effort. For example, the State of Hawaii does not issue fishery-specific licenses, and the number of participants reported in the LOF represents the number of commercial marine license holders who reported using a particular fishing gear type/method at least once in a given year, without considering how many times the gear was used. For these fisheries, effort by a single participant is counted the same whether the fisher used the gear only once or every day. In the Mid-Atlantic and New England fisheries, the numbers represent the potential effort for each fishery, given the multiple gear types for which several state permits may allow. Changes made to Mid-Atlantic and New England fishery participants will not affect observer coverage or bycatch estimates, as observer coverage and bycatch estimates are based on vessel trip reports and landings data. Tables 1 and 2 serve to provide a description of the fishery's potential effort (state and Federal). If NMFS is able to extract more accurate information on the gear types used by state permit holders in the future, the numbers will be updated to reflect this change. For additional information on fishing effort in fisheries found on Table 1 or 2, contact the relevant regional office (contact information included above in SUPPLEMENTARY INFORMATION).
        For high seas fisheries, Table 3 lists the number of valid HSFCA permits currently held. Although this likely overestimates the number of active participants in many of these fisheries, the number of valid HSFCA permits is the most reliable data on the potential effort in high seas fisheries at this time. As noted previously in this rule, the number of HSFCA permits listed in Table 3 for the high seas components of fisheries that also operate within U.S. waters does not necessarily represent additional effort that is not accounted for in Tables 1 and 2. Many vessels holding HSFCA permits also fish within U.S. waters and are included in the number of vessels and participants operating within those fisheries in Tables 1 and 2.

        Tables 1, 2, and 3 also list the marine mammal species and/or stocks incidentally killed or injured (seriously or non-seriously) in each fishery based on SARs, injury determination reports, bycatch estimation reports, observer data, logbook data, stranding data, disentanglement network data, fisher self-reports (i.e., MMPA reports), and anecdotal reports. The best available scientific information included in these reports is based on data through 2012. This list includes all species and/or stocks known to be killed or injured in a given fishery but also includes species and/or stocks for which there are anecdotal records of a mortality or injury. Additionally, species identified by logbook entries, stranding data, or fishermen self-reports (i.e., MMPA reports) may not be verified. In Tables 1 and 2, NMFS has designated those species/stocks driving a fishery's classification (i.e., the fishery is classified based on mortalities and serious injuries of a marine mammal stock that are greater than or equal to 50 percent [Category I], or greater than 1 percent and less than 50 percent [Category II], of a stock's PBR) by a “1” after the stock's name.

        In Tables 1 and 2, there are several fisheries classified as Category II that have no recent documented mortalities or serious injuries of marine mammals, or fisheries that did not result in a mortality or serious injury rate greater than 1 percent of a stock's PBR level based on known interactions. NMFS has classified these fisheries by analogy to other Category I or II fisheries that use similar fishing techniques or gear that are known to cause mortality or serious injury of marine mammals, as discussed in the final LOF for 1996 (60 FR 67063, December 28, 1995), and according to factors listed in the definition of a “Category II fishery” in 50 CFR 229.2 (i.e., fishing techniques, gear types, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fisher reports, stranding data, and the species and distribution of marine mammals in the area). NMFS has designated those fisheries listed by analogy in Tables 1 and 2 by a “2” after the fishery's name.
        There are several fisheries in Tables 1, 2, and 3 in which a portion of the fishing vessels cross the exclusive economic zone (EEZ) boundary and therefore operate both within U.S. waters and on the high seas. These fisheries, though listed separately between Table 1 or 2 and Table 3, are considered the same fisheries on either side of the EEZ boundary. NMFS has designated those fisheries in each table by a “*” after the fishery's name.
        
          Table 1—List of Fisheries—Commercial Fisheries in the Pacific Ocean
          
            Fishery description
            Estimated number of vessels/persons
            Marine mammal species and/or stocks incidentally killed or injured
          
          
            
              CATEGORY I
            
          
          
            
              LONGLINE/SET LINE FISHERIES:
            
          
          
            HI deep-set longline * ^
            139
            Bottlenose dolphin, HI Pelagic.
          
          
             
            
            False killer whale, MHI Insular.1
            
          
          
             
            
            False killer whale, HI Pelagic.1
            
          
          
             
            
            False killer whale, NWHI.
          
          
             
            
            Pygmy killer whale, HI.
          
          
             
            
            Risso's dolphin, HI.
          
          
             
            
            Short-finned pilot whale, HI.
          
          
             
            
            Sperm whale, HI.
          
          
             
            
            Striped dolphin, HI.
          
          
            
              GILLNET FISHERIES:
            
          
          
            CA thresher shark/swordfish drift gillnet (≥14 in mesh) *
            18
            Bottlenose dolphin, CA/OR/WA offshore.
          
          
             
            
            California sea lion, U.S.
          
          
             
            
            Humpback whale, CA/OR/WA.
          
          
             
            
            Long-beaked common dolphin, CA.
          
          
             
            
            Minke whale, CA/OR/WA.
          
          
             
            
            Northern elephant seal, CA breeding. 
          
          
             
            
            Northern right-whale dolphin, CA/OR/WA.
          
          
             
            
            Pacific white-sided dolphin, CA/OR/WA.
          
          
             
            
            Risso's dolphin, CA/OR/WA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
             
            
            Short-finned pilot whale, CA/OR/WA.
          
          
             
            
            Sperm Whale, CA/OR/WA.1
            
          
          
            
              CATEGORY II
            
          
          
            
              GILLNET FISHERIES:
            
          
          
            CA halibut/white seabass and other species set gillnet (>3.5 in mesh)
            50
            California sea lion, U.S.Harbor seal, CA.
            
          
          
             
            
            Humpback whale, CA/OR/WA.1
            
          
          
             
            
            Long-beaked common dolphin, CA.
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Sea otter, CA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
            CA yellowtail, barracuda, and white seabass drift gillnet (mesh size ≥3.5 in and <14 in) 2
            
            30
            California sea lion, U.S.Long-beaked common dolphin, CA.
              Short-beaked common dolphin, CA/OR/WA.
            
          
          
            AK Bristol Bay salmon drift gillnet 2
            
            1,862
            Beluga whale, Bristol Bay.
          
          
             
            
            Gray whale, Eastern North Pacific.
          
          
             
            
            Harbor seal, Bering Sea. 
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            
            AK Bristol Bay salmon set gillnet 2
            
            979
            Beluga whale, Bristol Bay.Gray whale, Eastern North Pacific.
              Harbor seal, Bering Sea.
              Northern fur seal, Eastern Pacific.
              Spotted seal, AK.
            
          
          
            AK Kodiak salmon set gillnet
            188
            Harbor porpoise, GOA.1
              Harbor seal, GOA.
              Sea otter, Southwest AK.
              Steller sea lion, Western U.S.
            
          
          
            AK Cook Inlet salmon set gillnet
            736
            Beluga whale, Cook Inlet.Dall's porpoise, AK.
              Harbor porpoise, GOA.
              Harbor seal, GOA.
              Humpback whale, Central North Pacific.1
              
              Sea otter, South central AK.
              Steller sea lion, Western U.S.
            
          
          
            AK Cook Inlet salmon drift gillnet
            569
            Beluga whale, Cook Inlet.Dall's porpoise, AK.
              Harbor porpoise, GOA.1
              
              Harbor seal, GOA.
              Steller sea lion, Western U.S.
            
          
          
            AK Peninsula/Aleutian Islands salmon drift gillnet 2
            
            162
            Dall's porpoise, AK.Harbor porpoise, GOA.
              Harbor seal, GOA.
              Northern fur seal, Eastern Pacific.
            
          
          
            AK Peninsula/Aleutian Islands salmon set gillnet 2
            
            113
            Harbor porpoise, Bering Sea.Northern sea otter, Southwest AK.
              Steller sea lion, Western U.S.
            
          
          
            AK Prince William Sound salmon drift gillnet
            537
            Dall's porpoise, AK.
          
          
             
            
            Harbor porpoise, GOA.1
            
          
          
             
            
            Harbor seal, GOA.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Sea otter, South central AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
            AK Southeast salmon drift gillnet
            474
            Dall's porpoise, AK.
          
          
             
            
            Harbor porpoise, Southeast AK.
          
          
             
            
            Harbor seal, Southeast AK.
          
          
             
            
            Humpback whale, Central North Pacific.1
            
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Steller sea lion, Eastern U.S.
          
          
            AK Yakutat salmon set gillnet 2
            
            168
            Gray whale, Eastern North Pacific.
          
          
             
            
            Harbor Porpoise, Southeastern AK.
          
          
             
            
            Harbor seal, Southeast AK.
          
          
             
            
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            WA Puget Sound Region salmon drift gillnet (includes all inland waters south of U.S.-Canada border and eastward of the Bonilla-Tatoosh line-Treaty Indian fishing is excluded)
            210
            Dall's porpoise, CA/OR/WA.Harbor porpoise, inland WA 1 Harbor seal, WA inland.
            
          
          
            
              TRAWL FISHERIES:
            
          
          
            AK Bering Sea, Aleutian Islands flatfish trawl
            32
            Bearded seal, AK.
          
          
             
            
            Gray whale, Eastern North Pacific.
          
          
             
            
            Harbor porpoise, Bering Sea.
          
          
             
            
            Harbor seal, Bering Sea.
          
          
             
            
            Humpback whale, Western North Pacific.1
            
          
          
             
            
            Killer whale, AK resident.1
            
          
          
             
            
            Killer whale, GOA, AI, BS transient.1
            
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Ringed seal, AK.
          
          
             
            
            Ribbon seal, AK.
          
          
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
             
            
            Walrus, AK.
          
          
            AK Bering Sea, Aleutian Islands pollock trawl
            102
            Bearded Seal, AK.
          
          
             
            
            Dall's porpoise, AK.
          
          
             
            
            Harbor seal, AK.
          
          
             
            
            Humpback whale, Central North Pacific.
          
          
             
            
            Humpback whale, Western North Pacific.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Ribbon seal, AK.
          
          
             
            
            Ringed seal, AK.
          
          
            
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
            AK Bering Sea, Aleutian Islands rockfish trawl
            17
            Killer whale, ENP AK resident.1
              Killer whale, GOA, AI, BS transient.1
              
            
          
          
            
              POT, RING NET, AND TRAP FISHERIES:
            
          
          
            CA spot prawn pot
            25
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            CA Dungeness crab pot
            570
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            OR Dungeness crab pot
            433
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            WA/OR/CA sablefish pot
            309
            Humpback whale, CA/OR/WA.1
            
          
          
            WA coastal Dungeness crab pot
            228
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            
              LONGLINE/SET LINE FISHERIES:
            
          
          
            AK Bering Sea, Aleutian Islands Pacific cod longline
            45
            Dall's Porpoise, AK.Killer whale, GOA, BSAI transient.1
              
              Northern fur seal, Eastern Pacific.
              Ringed seal, AK.
            
          
          
            HI shallow-set longline * ^
            20
            Blainville's beaked whale, HI.Bottlenose dolphin, HI Pelagic.
              False killer whale, HI Pelagic.1
              
              Humpback whale, Central North Pacific.
              Risso's dolphin, HI.
              Rough-toothed dolphin, HI.
              Short-finned pilot whale, HI.
              Striped dolphin, HI.
            
          
          
            American Samoa longline 2
            
            22
            Bottlenose dolphin, unknown.
          
          
             
            
            Cuvier's beaked whale, unknown.
          
          
             
            
            False killer whale, American Samoa.
          
          
             
            
            Rough-toothed dolphin, American Samoa.
          
          
             
            
            Short-finned pilot whale, unknown.
          
          
            HI shortline 2
            
            9
            None documented.
          
          
            
              HOOK-AND-LINE, HANDLINE, AND JIG FISHERIES:
            
          
          
            AK miscellaneous finfish handline/hand troll and mechanical jig
            456
            Fin whale, Northeast Pacific.Humpback whale, Central North Pacific.
              Humpback whale, Western North Pacific.1
              
            
          
          
            
              CATEGORY III
            
          
          
            
              GILLNET FISHERIES:
            
          
          
            AK Kuskokwim, Yukon, Norton Sound, Kotzebue salmon gillnet
            1,778
            Harbor porpoise, Bering Sea.
          
          
            AK miscellaneous finfish set gillnet
            54
            Steller sea lion, Western U.S.
          
          
            AK Prince William Sound salmon set gillnet
            29
            Harbor seal, GOA.Sea otter, South central AK.
              Steller sea lion, Western U.S.
            
          
          
            AK roe herring and food/bait herring gillnet
            920
            None documented.
          
          
            CA set gillnet (mesh size <3.5 in)
            296
            None documented.
          
          
            HI inshore gillnet
            36
            Bottlenose dolphin, HI.Spinner dolphin, HI.
            
          
          
            WA Grays Harbor salmon drift gillnet (excluding treaty Tribal fishing)
            24
            Harbor seal, OR/WA coast.
          
          
            WA/OR Mainstem Columbia River eulchon gillnet
            15
            None documented.
          
          
            WA/OR lower Columbia River (includes tributaries) drift gillnet
            110
            California sea lion, U.S.Harbor seal, OR/WA coast.
            
          
          
            WA Willapa Bay drift gillnet
            82
            Harbor seal, OR/WA coast.Northern elephant seal, CA breeding.
            
          
          
            
              MISCELLANEOUS NET FISHERIES:
            
          
          
            AK Cook Inlet salmon purse seine
            83
            Humpback whale, Central North Pacific.
          
          
            AK Kodiak salmon purse seine
            376
            Humpback whale, Central North Pacific.
          
          
            AK Southeast salmon purse seine
            315
            None documented in the most recent five years of data.
          
          
            AK Metlakatla salmon purse seine
            10
            None documented.
          
          
            AK miscellaneous finfish beach seine
            2
            None documented.
          
          
            AK miscellaneous finfish purse seine
            2
            None documented.
          
          
            AK octopus/squid purse seine
            0
            None documented.
          
          
            AK roe herring and food/bait herring beach seine
            10
            None documented.
          
          
            AK roe herring and food/bait herring purse seine
            356
            None documented.
          
          
            AK salmon beach seine
            31
            None documented.
          
          
            
            AK salmon purse seine (excluding salmon purse seine fisheries listed elsewhere)
            936
            Harbor seal, GOA.Harbor seal, Prince William Sound.
            
          
          
            WA/OR sardine purse seine
            42
            None documented.
          
          
            CA anchovy, mackerel, sardine purse seine
            65
            California sea lion, U.S.Harbor seal, CA.
            
          
          
            CA squid purse seine
            80
            Long-beaked common dolphin, CA.Short-beaked common dolphin, CA/OR/WA.
            
          
          
            CA tuna purse seine *
            10
            None documented.
          
          
            WA/OR Lower Columbia River salmon seine
            10
            None documented.
          
          
            WA/OR herring, smelt, squid purse seine or lampara
            130
            None documented.
          
          
            WA salmon purse seine
            75
            None documented.
          
          
            WA salmon reef net
            11
            None documented.
          
          
            HI lift net
            17
            None documented.
          
          
            HI inshore purse seine
            <3
            None documented.
          
          
            HI throw net, cast net
            23
            None documented.
          
          
            HI seine net
            24
            None documented.
          
          
            
              DIP NET FISHERIES:
            
          
          
            CA squid dip net
            115
            None documented.
          
          
            
              MARINE AQUACULTURE FISHERIES:
            
          
          
            CA marine shellfish aquaculture
            unknown
            None documented.
          
          
            CA salmon enhancement rearing pen
            >1
            None documented.
          
          
            CA white seabass enhancement net pens
            13
            California sea lion, U.S.
          
          
            HI offshore pen culture
            2
            None documented.
          
          
            WA salmon net pens
            14
            California sea lion, U.S.Harbor seal, WA inland waters.
            
          
          
            WA/OR shellfish aquaculture
            23
            None documented.
          
          
            
              TROLL FISHERIES:
            
          
          
            WA/OR/CA albacore surface hook and line/troll
            705
            None documented.
          
          
            CA halibut hook and line/handline
            unknown
            None documented.
          
          
            CA white seabass hook and line/handline
            unknown
            None documented.
          
          
            AK salmon troll
            1,908
            Steller sea lion, Eastern U.S.Steller sea lion, Western U.S.
            
          
          
            American Samoa tuna troll
            13
            None documented.
          
          
            CA/OR/WA salmon troll
            4,300
            None documented.
          
          
            HI troll
            2,117
            Pantropical spotted dolphin, HI.
          
          
            HI rod and reel
            322
            None documented.
          
          
            Commonwealth of the Northern Mariana Islands tuna troll
            40
            None documented.
          
          
            Guam tuna troll
            432
            None documented.
          
          
            
              LONGLINE/SET LINE FISHERIES:
            
          
          
            AK Bering Sea, Aleutian Islands rockfish longline
            3
            None documented.
          
          
            AK Bering Sea, Aleutian Islands Greenland turbot longline
            4
            Killer whale, AK resident.
          
          
            AK Bering Sea, Aleutian Islands sablefish longline
            22
            None documented.
          
          
            AK Gulf of Alaska halibut longline
            855
            None documented.
          
          
            AK Gulf of Alaska Pacific cod longline
            92
            Steller sea lion, Western U.S.
          
          
            AK Gulf of Alaska rockfish longline
            25
            None documented.
          
          
            AK Gulf of Alaska sablefish longline
            295
            Sperm whale, North Pacific.
          
          
            AK halibut longline/set line (state and Federal waters)
            2,197
            None documented in the most recent five years of data.
          
          
            AK octopus/squid longline
            3
            None documented.
          
          
            AK state-managed waters longline/setline (including sablefish, rockfish, lingcod, and miscellaneous finfish)
            464
            None documented.
          
          
            WA/OR/CA groundfish, bottomfish longline/set line
            367
            Bottlenose dolphin, CA/OR/WA offshore.
          
          
            WA/OR Pacific halibut longline
            350
            None documented.
          
          
            CA pelagic longline
            1
            None documented in the most recent five years of data.
          
          
            HI kaka line
            15
            None documented.
          
          
            HI vertical line
            3
            None documented.
          
          
            
              TRAWL FISHERIES:
            
          
          
            AK Bering Sea, Aleutian Islands Atka mackerel trawl
            13
            Ribbon seal, AK.Steller sea lion, Western U.S.
            
          
          
            AK Bering Sea, Aleutian Islands Pacific cod trawl
            72
            Ringed seal, AK.Steller sea lion, Western U.S.
            
          
          
            AK Gulf of Alaska flatfish trawl
            36
            Northern elephant seal, North Pacific.
          
          
            AK Gulf of Alaska Pacific cod trawl
            55
            Steller sea lion, Western U.S.
          
          
            AK Gulf of Alaska pollock trawl
            67
            Dall's porpoise, AK.Fin whale, Northeast Pacific.
              Northern elephant seal, North Pacific.
              Steller sea lion, Western U.S.
            
          
          
            AK Gulf of Alaska rockfish trawl
            43
            None documented.
          
          
            AK food/bait herring trawl
            4
            None documented.
          
          
            AK miscellaneous finfish otter/beam trawl
            282
            None documented.
          
          
            
            AK shrimp otter trawl and beam trawl (statewide and Cook Inlet)
            38
            None documented.
          
          
            AK state-managed waters of Cook Inlet, Kachemak Bay, Prince William Sound, Southeast AK groundfish trawl
            2
            None documented.
          
          
            CA halibut bottom trawl
            47
            California sea lion, U.S.Harbor porpoise, unknown.
              Harbor seal, unknown.
              Northern elephant seal, CA breeding.
              Steller sea lion, unknown.
            
          
          
            CA sea cucumber trawl
            16
            None documented.
          
          
            WA/OR/CA shrimp trawl
            300
            None documented.
          
          
            WA/OR/CA groundfish trawl
            160-180
            California sea lion, U.S.Dall's porpoise, CA/OR/WA.
              Harbor seal, OR/WA coast.
              Northern fur seal, Eastern Pacific.
              Pacific white-sided dolphin, CA/OR/WA.
              Steller sea lion, Eastern U.S.
            
          
          
            
              POT, RING NET, AND TRAP FISHERIES:
            
          
          
            AK statewide miscellaneous finfish pot
            4
            None documented.
          
          
            AK Aleutian Islands sablefish pot
            4
            None documented.
          
          
            AK Bering Sea, Aleutian Islands Pacific cod pot
            59
            None documented.
          
          
            AK Bering Sea, Aleutian Islands crab pot
            540
            Gray whale, Eastern North Pacific.
          
          
            AK Bering Sea sablefish pot
            2
            None documented.
          
          
            AK Gulf of Alaska crab pot
            381
            None documented.
          
          
            AK Gulf of Alaska Pacific cod pot
            128
            Harbor seal, GOA.
          
          
            AK Southeast Alaska crab pot
            41
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            AK Southeast Alaska shrimp pot
            269
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            AK shrimp pot, except Southeast
            236
            None documented.
          
          
            AK octopus/squid pot
            26
            None documented.
          
          
            AK snail pot
            1
            None documented.
          
          
            CA/OR coonstripe shrimp pot
            36
            Gray whale, Eastern North Pacific.Harbor seal, CA.
            
          
          
            CA rock crab pot
            124
            Gray whale, Eastern North Pacific.Harbor seal, CA.
            
          
          
            CA spiny lobster
            194
            Bottlenose dolphin, CA/OR/WA offshore.Humpback whale, CA/OR/WA.
              Gray whale, Eastern North Pacific.
            
          
          
            WA/OR/CA hagfish pot
            54
            None documented.
          
          
            WA/OR shrimp pot/trap
            254
            None documented.
          
          
            WA Puget Sound Dungeness crab pot/trap
            249
            None documented.
          
          
            HI crab trap
            5
            Humpback whale, Central North Pacific.
          
          
            HI fish trap
            9
            None documented.
          
          
            HI lobster trap
            <3
            None documented in recent years.
          
          
            HI shrimp trap
            10
            None documented.
          
          
            HI crab net
            4
            None documented.
          
          
            HI Kona crab loop net
            33
            None documented.
          
          
            
              HOOK-AND-LINE, HANDLINE, AND JIG FISHERIES:
            
          
          
            AK North Pacific halibut handline/hand troll and mechanical jig
            180
            None documented.
          
          
            AK octopus/squid handline
            7
            None documented.
          
          
            American Samoa bottomfish
            17
            None documented.
          
          
            Commonwealth of the Northern Mariana Islands bottomfish
            28
            None documented.
          
          
            Guam bottomfish
            >300
            None documented.
          
          
            HI aku boat, pole, and line
            <3
            None documented.
          
          
            HI bottomfish handline
            578
            None documented in recent years.
          
          
            HI inshore handline
            357
            None documented.
          
          
            HI pelagic handline
            534
            None documented.
          
          
            WA groundfish, bottomfish jig
            679
            None documented.
          
          
            Western Pacific squid jig
            0
            None documented.
          
          
            
              HARPOON FISHERIES:
            
          
          
            CA swordfish harpoon
            6
            None documented.
          
          
            
              POUND NET/WEIR FISHERIES:
            
          
          
            AK herring spawn on kelp pound net
            409
            None documented.
          
          
            AK Southeast herring roe/food/bait pound net
            2
            None documented.
          
          
            HI bullpen trap
            3
            None documented.
          
          
            
              BAIT PENS:
            
          
          
            WA/OR/CA bait pens
            13
            California sea lion, U.S.
          
          
            
              DREDGE FISHERIES:
            
          
          
            Alaska scallop dredge
            108 (5 AK)
            None documented.
          
          
            
              DIVE, HAND/MECHANICAL COLLECTION FISHERIES:
            
          
          
            AK abalone
            0
            None documented.
          
          
            
            AK clam
            130
            None documented.
          
          
            AK Dungeness crab
            2
            None documented.
          
          
            AK herring spawn on kelp
            339
            None documented.
          
          
            AK urchin and other fish/shellfish
            398
            None documented.
          
          
            HI black coral diving
            <3
            None documented.
          
          
            HI fish pond
            5
            None documented.
          
          
            HI handpick
            46
            None documented.
          
          
            HI lobster diving
            19
            None documented.
          
          
            HI spearfishing
            163
            None documented.
          
          
            WA/CA kelp
            4
            None documented.
          
          
            WA/OR bait shrimp, clam hand, dive, or mechanical collection
            201
            None documented.
          
          
            OR/CA sea urchin, sea cucumber hand, dive, or mechanical collection
            10
            None documented.
          
          
            
              COMMERCIAL PASSENGER FISHING VESSEL (CHARTER BOAT) FISHERIES:
            
          
          
            AK/WA/OR/CA commercial passenger fishing vessel
            >7,000 (2,702 AK)
            Killer whale, unknown.Steller sea lion, Eastern U.S.
              Steller sea lion, Western U.S.
            
          
          
            
              LIVE FINFISH/SHELLFISH FISHERIES:
            
          
          
            CA nearshore finfish live trap/hook-and-line
            93
            None documented.
          
          
            HI aquarium collecting
            90
            None documented.
          
          List of Abbreviations and Symbols Used in Table 1: AI—Aleutian Islands; AK—Alaska; BS—Bering Sea; CA—California; ENP—Eastern North Pacific; GOA—Gulf of Alaska; HI—Hawaii; MHI—Main Hawaiian Islands; OR—Oregon; WA—Washington; 1 Fishery classified based on mortalities and serious injuries of this stock, which are greater than or equal to 50 percent (Category I) or greater than 1 percent and less than 50 percent (Category II) of the stock's PBR; 2 Fishery classified by analogy; * Fishery has an associated high seas component listed in Table 3; ⁁ The list of marine mammal species and/or stocks killed or injured in this fishery is identical to the list of species and/or stocks killed or injured in high seas component of the fishery, minus species and/or stocks that have geographic ranges exclusively on the high seas. The species and/or stocks are found, and the fishery remains the same, on both sides of the EEZ boundary. Therefore, the EEZ components of these fisheries pose the same risk to marine mammals as the components operating on the high seas.
        
        
          Table 2—List of Fisheries—Commercial Fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean
          
            Fishery description
            Estimated number of vessels/ persons
            Marine mammal species and/or stocks incidentally killed or injured
          
          
            
              CATEGORY I
            
          
          
            
              GILLNET FISHERIES:
            
          
          
            Mid-Atlantic gillnet
            3,950
            Bottlenose dolphin, Northern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Gray seal, WNA.
          
          
             
            
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Harp seal, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            White-sided dolphin, WNA.
          
          
            Northeast sink gillnet
            4,332
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Fin whale, WNA.
          
          
             
            
            Gray seal, WNA.
          
          
             
            
            Harbor porpoise, GME/BF.1
            
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Harp seal, WNA.
          
          
             
            
            Hooded seal, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
             
            
            Long-finned pilot whale, WNA.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
             
            
            North Atlantic right whale, WNA.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            White-sided dolphin, WNA.
          
          
            
              TRAP/POT FISHERIES:
            
          
          
            
            Northeast/Mid-Atlantic American lobster trap/pot
            10,163
            Humpback whale, Gulf of Maine.Minke whale, Canadian east coast.
              North Atlantic right whale, WNA.1
              
            
          
          
            
              LONGLINE FISHERIES:
            
          
          
            Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline.*
            420
            Atlantic spotted dolphin, GMX continental and oceanic.Bottlenose dolphin, Northern GMX oceanic.
            
          
          
             
            
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Cuvier's beaked whale, WNA.
          
          
             
            
            False killer whale, WNA.
          
          
             
            
            Harbor porpoise, GME, BF.
          
          
             
            
            Kogia spp. (Pygmy or dwarf sperm whale), WNA.
          
          
             
            
            Long-finned pilot whale, WNA.1
            
          
          
             
            
            Mesoplodon beaked whale, WNA.
          
          
             
            
            Minke whale, Canadian East coast.
          
          
             
            
            Pantropical spotted dolphin, Northern GMX.
          
          
             
            
            Pygmy sperm whale, GMX.
          
          
             
            
            Risso's dolphin, Northern GMX.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            Short-finned pilot whale, Northern GMX.
          
          
             
            
            Short-finned pilot whale, WNA.1
            
          
          
            
              CATEGORY II
            
          
          
            
              GILLNET FISHERIES:
            
          
          
            Chesapeake Bay inshore gillnet 2
            
            248
            Bottlenose dolphin, unknown (Northern migratory coastal or Southern migratory coastal).
          
          
            Gulf of Mexico gillnet 2
            
            248
            Bottlenose dolphin, GMX bay, sound, and estuarine.Bottlenose dolphin, Northern GMX coastal.
              Bottlenose dolphin, Western GMX coastal.
            
          
          
            NC inshore gillnet
            2,850
            Bottlenose dolphin, Northern NC estuarine system.1
              Bottlenose dolphin, Southern NC estuarine system.1
              
            
          
          
            Northeast anchored float gillnet 2
            
            852
            Harbor seal, WNA.Humpback whale, Gulf of Maine.
              White-sided dolphin, WNA.
            
          
          
            Northeast drift gillnet 2
            
            1,036
            None documented.
          
          
            Southeast Atlantic gillnet 2
            
            273
            Bottlenose dolphin, Central FL coastal.Bottlenose dolphin, Northern FL coastal.
              Bottlenose dolphin, SC/GA coastal.
              Bottlenose dolphin, Southern migratory coastal.
            
          
          
            Southeastern U.S. Atlantic shark gillnet
            30
            Bottlenose dolphin, unknown (Central FL, Northern FL, SC/GA coastal, or Southern migratory coastal).North Atlantic right whale, WNA.
            
          
          
            
              TRAWL FISHERIES:
            
          
          
            Mid-Atlantic mid-water trawl (including pair trawl)
            382
            Gray seal, WNA.Harbor seal, WNA.
              White-sided dolphin, WNA.1
              
            
          
          
            Mid-Atlantic bottom trawl
            785
            Bottlenose dolphin, WNA offshore.Common dolphin, WNA.1
              
              Gray seal, WNA.
              Harbor seal, WNA.
              Risso's dolphin, WNA.1
              
            
          
          
            Northeast mid-water trawl (including pair trawl)
            1,087
            Common dolphin, WNA.Gray seal, WNA.
              Harbor seal, WNA.
              Long-finned pilot whale, WNA.1
              
              Minke whale, Canadian East Coast.
            
          
          
            Northeast bottom trawl
            2,238
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Gray seal, WNA.
          
          
             
            
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Harp seal, WNA.
          
          
             
            
            Long-finned pilot whale, WNA.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            White-sided dolphin, WNA.1
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl
            4,950
            Atlantic spotted dolphin, GMX continental and oceanic.
          
          
             
            
            Bottlenose dolphin, Charleston estuarine system.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.1
            
          
          
            
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.1
            
          
          
             
            
            Bottlenose dolphin, GMX continental shelf.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.1
            
          
          
             
            
            West Indian manatee, Florida.
          
          
            
              TRAP/POT FISHERIES:
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico stone crab trap/pot 2
            
            1,384
            Bottlenose dolphin, Biscayne Bay estuarine.Bottlenose dolphin, Central FL coastal.
            
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, FL Bay.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine (FL west coast portion).
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
            Atlantic mixed species trap/pot 2
            
            3,436
            Fin whale, WNA.Humpback whale, Gulf of Maine.
            
          
          
            Atlantic blue crab trap/pot
            7,714
            Bottlenose dolphin, Central FL coastal.1
            
          
          
             
            
            Bottlenose dolphin, Central GA estuarine system.
          
          
             
            
            Bottlenose dolphin, Charleston estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Northern FL coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern GA/Southern SC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Northern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Northern SC estuarine system.
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern GA estuarine system 1
            
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.1
            
          
          
             
            
            West Indian manatee, FL.1
            
          
          
            
              PURSE SEINE FISHERIES:
            
          
          
            Gulf of Mexico menhaden purse seine
            40-42
            Bottlenose dolphin, GMX bay, sound, estuarine.Bottlenose dolphin, Mississippi Sound, Lake Borgne, Bay Boudreau.
              Bottlenose dolphin, Northern GMX coastal.1
              
              Bottlenose dolphin, Western GMX coastal.1
              
            
          
          
            Mid-Atlantic menhaden purse seine 2
            
            19
            Bottlenose dolphin, Northern Migratory coastal.Bottlenose dolphin, Southern Migratory coastal.
            
          
          
            
              HAUL/BEACH SEINE FISHERIES:
            
          
          
            Mid-Atlantic haul/beach seine
            359
            Bottlenose dolphin, Northern Migratory coastal.1
              Bottlenose dolphin, Northern NC estuarine system 1.
              Bottlenose dolphin, Southern Migratory coastal.1
              
            
          
          
            NC long haul seine
            30
            Bottlenose dolphin, Northern NC estuarine system.1
              Bottlenose dolphin, Southern NC estuarine system.
            
          
          
            
              STOP NET FISHERIES:
            
          
          
            NC roe mullet stop net
            1
            Bottlenose dolphin, Northern NC estuarine system.Bottlenose dolphin, unknown (Southern migratory coastal or Southern NC estuarine system).
            
          
          
            
              POUND NET FISHERIES:
            
          
          
            VA pound net
            26
            Bottlenose dolphin, Northern migratory coastal.Bottlenose dolphin, Northern NC estuarine system.
              Bottlenose dolphin, Southern Migratory coastal.1
              
            
          
          
            
              CATEGORY III
            
          
          
            
              GILLNET FISHERIES:
            
          
          
            Caribbean gillnet
            >991
            None documented in the most recent five years of data.
          
          
            DE River inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            Long Island Sound inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            RI, southern MA (to Monomoy Island), and NY Bight (Raritan and Lower NY Bays) inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            Southeast Atlantic inshore gillnet
            unknown
            Bottlenose dolphin, Northern SC estuarine system.
          
          
            
              TRAWL FISHERIES:
            
          
          
            Atlantic shellfish bottom trawl
            >58
            None documented.
          
          
            
            Gulf of Mexico butterfish trawl
            2
            Bottlenose dolphin, Northern GMX oceanic.Bottlenose dolphin, Northern GMX continental shelf.
            
          
          
            Gulf of Mexico mixed species trawl
            20
            None documented.
          
          
            GA cannonball jellyfish trawl
            1
            Bottlenose dolphin, SC/GA coastal.
          
          
            
              MARINE AQUACULTURE FISHERIES:
            
          
          
            Finfish aquaculture
            48
            Harbor seal, WNA.
          
          
            Shellfish aquaculture
            unknown
            None documented.
          
          
            
              PURSE SEINE FISHERIES:
            
          
          
            Gulf of Maine Atlantic herring purse seine
            >7
            Harbor seal, WNA.Gray seal, WNA.
            
          
          
            Gulf of Maine menhaden purse seine
            >2
            None documented.
          
          
            FL West Coast sardine purse seine
            10
            Bottlenose dolphin, Eastern GMX coastal.
          
          
            U.S. Atlantic tuna purse seine *
            5
            Long-finned pilot whale, WNA.Short-finned pilot whale, WNA.
            
          
          
            
              LONGLINE/HOOK-AND-LINE FISHERIES:
            
          
          
            Northeast/Mid-Atlantic bottom longline/hook-and-line
            >1,207A
            None documented.
          
          
            Gulf of Maine, U.S. Mid-Atlantic tuna, shark swordfish hook-and-line/harpoon
            428
            Bottlenose dolphin, WNA offshore.Humpback whale, Gulf of Maine.
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico, and Caribbean snapper-grouper and other reef fish bottom longline/hook-and-line
            >5,000
            Bottlenose dolphin, GMX continental shelf.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico shark bottom longline/hook-and-line
            <125
            Bottlenose dolphin, Eastern GMX coastal.Bottlenose dolphin, Northern GMX continental shelf.
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico, and Caribbean pelagic hook-and-line/harpoon
            1,446
            None documented.
          
          
            U.S. Atlantic, Gulf of Mexico trotline
            unknown
            None documented.
          
          
            
              TRAP/POT FISHERIES:
            
          
          
            Caribbean mixed species trap/pot
            >501
            None documented.
          
          
            Caribbean spiny lobster trap/pot
            >197
            None documented.
          
          
            FL spiny lobster trap/pot
            1,268
            Bottlenose dolphin, Biscayne Bay estuarine Bottlenose dolphin, Central FL coastal.
              Bottlenose dolphin, Eastern GMX coastal.
              Bottlenose dolphin, FL Bay estuarine.
              Bottlenose dolphin, FL Keys.
            
          
          
            Gulf of Mexico blue crab trap/pot
            4,113
            Bottlenose dolphin, Barataria Bay.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.
          
          
             
            
            Bottlenose dolphin, Mississippi Sound, Lake Borgne, Bay Boudreau.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.
          
          
             
            
            West Indian manatee, FL.
          
          
            Gulf of Mexico mixed species trap/pot
            unknown
            None documented.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico golden crab trap/pot
            10
            None documented.
          
          
            U.S. Mid-Atlantic eel trap/pot
            unknown
            None documented.
          
          
            
              STOP SEINE/WEIR/POUND NET/FLOATING TRAP/FYKE NET FISHERIES:
            
          
          
            Gulf of Maine herring and Atlantic mackerel stop seine/weir
            >1
            Harbor porpoise, GME/BF.Harbor seal, WNA.
              Minke whale, Canadian east coast.
              Atlantic white-sided dolphin, WNA.
            
          
          
            U.S. Mid-Atlantic crab stop seine/weir
            2,600
            None documented.
          
          
            U.S. Mid-Atlantic mixed species stop seine/weir/pound net (except the NC roe mullet stop net)
            unknown
            Bottlenose dolphin, Northern NC estuarine system.
          
          
            RI floating trap
            9
            None documented.
          
          
            Northeast and Mid-Atlantic fyke net
            unknown
            None documented.
          
          
            
              DREDGE FISHERIES:
            
          
          
            Gulf of Maine sea urchin dredge
            unknown
            None documented.
          
          
            Gulf of Maine mussel dredge
            unknown
            None documented.
          
          
            Gulf of Maine, U.S. Mid-Atlantic sea scallop dredge
            >403
            None documented.
          
          
            Mid-Atlantic blue crab dredge
            unknown
            None documented.
          
          
            Mid-Atlantic soft-shell clam dredge
            unknown
            None documented.
          
          
            Mid-Atlantic whelk dredge
            unknown
            None documented.
          
          
            U.S. Mid-Atlantic/Gulf of Mexico oyster dredge
            7,000
            None documented.
          
          
            New England and Mid-Atlantic offshore surf clam/quahog dredge
            unknown
            None documented.
          
          
            
              HAUL/BEACH SEINE FISHERIES:
            
          
          
            Caribbean haul/beach seine
            15
            None documented in the most recent five years of data.
          
          
            
            Gulf of Mexico haul/beach seine
            unknown
            None documented.
          
          
            Southeastern U.S. Atlantic haul/beach seine
            25
            None documented.
          
          
            
              DIVE, HAND/MECHANICAL COLLECTION FISHERIES:
            
          
          
            Atlantic Ocean, Gulf of Mexico, Caribbean shellfish dive, hand/mechanical collection
            20,000
            None documented.
          
          
            Gulf of Maine urchin dive, hand/mechanical collection
            unknown
            None documented.
          
          
            Gulf of Mexico, Southeast Atlantic, Mid-Atlantic, and Caribbean cast net
            unknown
            None documented.
          
          
            
              COMMERCIAL PASSENGER FISHING VESSEL (CHARTER BOAT) FISHERIES:
            
          
          
            Atlantic Ocean, Gulf of Mexico, Caribbean commercial passenger fishing vessel
            4,000
            Bottlenose dolphin, Biscayne Bay estuarine.Bottlenose dolphin, Central FL coastal.
            
          
          
             
            
            Bottlenose dolphin, Choctawhatchee Bay.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, FL Bay.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.
          
          
             
            
            Bottlenose dolphin, Northern FL coastal.
          
          
             
            
            Bottlenose dolphin, Northern GA/Southern SC estuarine.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Northern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine.
          
          
             
            
            Bottlenose dolphin, Southern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.
          
          
             
            
            Bottlenose dolphin, Southern SC/GA coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.
          
          List of Abbreviations and Symbols Used in Table 2: DE—Delaware; FL—Florida; GA—Georgia; GME/BF—Gulf of Maine/Bay of Fundy; GMX—Gulf of Mexico; MA—Massachusetts; NC—North Carolina; NY—New York; RI—Rhode Island; SC—South Carolina; VA—Virginia; WNA—Western North Atlantic; 1 Fishery classified based on mortalities and serious injuries of this stock, which are greater than or equal to 50 percent (Category I) or greater than 1 percent and less than 50 percent (Category II) of the stock's PBR; 2 Fishery classified by analogy; * Fishery has an associated high seas component listed in Table 3.
        
        
          Table 3—List of Fisheries—Commercial Fisheries on the High Seas
          
            Fishery description
            Number of HSFCA permits
            Marine mammal species and/or stocks incidentally killed or injured
          
          
            
              Category I
            
          
          
            
              LONGLINE FISHERIES:
            
          
          
            Atlantic Highly Migratory Species *
            86
            Atlantic spotted dolphin, WNA.
          
          
             
             
            Bottlenose dolphin, Northern GMX oceanic.
          
          
             
             
            Bottlenose dolphin, WNA offshore.
          
          
             
             
            Common dolphin, WNA.
          
          
             
             
            Cuvier's beaked whale, WNA.
          
          
             
             
            False killer whale, WNA.
          
          
             
             
            Killer whale, GMX oceanic.
          
          
             
             
            Kogia spp. whale (Pygmy or dwarf sperm whale), WNA.
          
          
             
             
            Long-finned pilot whale, WNA.
          
          
             
             
            Mesoplodon beaked whale, WNA.
          
          
             
             
            Minke whale, Canadian East coast.
          
          
             
             
            Pantropical spotted dolphin, WNA.
          
          
             
             
            Risso's dolphin, GMX.
          
          
             
             
            Risso's dolphin, WNA.
          
          
             
             
            Short-finned pilot whale, WNA.
          
          
            Western Pacific Pelagic (HI Deep-set component) * ^
            139
            Bottlenose dolphin, HI Pelagic.
          
          
             
             
            False killer whale, HI Pelagic.
          
          
             
             
            Pygmy killer whale, HI.
          
          
             
             
            Risso's dolphin, HI.
          
          
             
             
            Short-finned pilot whale, HI.
          
          
             
             
            Sperm whale, HI.
          
          
             
             
            Striped dolphin, HI.
          
          
            
              DRIFT GILLNET FISHERIES:
            
          
          
            Pacific Highly Migratory Species ^ 
            5
            Long-beaked common dolphin, CA.
          
          
             
             
            Humpback whale, CA/OR/WA.
          
          
             
             
            Northern right-whale dolphin, CA/OR/WA.
          
          
             
             
            Pacific white-sided dolphin, CA/OR/WA.
          
          
             
             
            Risso's dolphin, CA/OR/WA.
          
          
            
             
             
            Short-beaked common dolphin, CA/OR/WA.
          
          
            
              Category II
            
          
          
            
              DRIFT GILLNET FISHERIES:
            
          
          
            Atlantic Highly Migratory Species
            0
            Undetermined.
          
          
            
              TRAWL FISHERIES:
            
          
          
            Atlantic Highly Migratory Species **
            1
            Undetermined.
          
          
            CCAMLR
            0
            Antarctic fur seal.
          
          
            
              PURSE SEINE FISHERIES:
            
          
          
            South Pacific Tuna Fisheries
            38
            Undetermined.
          
          
            Western Pacific Pelagic
            3
            Undetermined.
          
          
            
              LONGLINE FISHERIES:
            
          
          
            CCAMLR
            0
            None documented.
          
          
            South Pacific Albacore Troll
            10
            Undetermined.
          
          
            South Pacific Tuna Fisheries **
            2
            Undetermined.
          
          
            Western Pacific Pelagic (HI Shallow-set component) * ^
            20
            Blainville's beaked whale, HI.
          
          
             
             
            Bottlenose dolphin, HI Pelagic.
          
          
             
             
            False killer whale, HI Pelagic.
          
          
             
             
            Humpback whale, Central North Pacific.
          
          
             
             
            Northern elephant seal, CA breeding.
          
          
             
             
            Risso's dolphin, HI.
          
          
             
             
            Rough-toothed dolphin, HI.
          
          
             
             
            Short-beaked common dolphin, CA/OR/WA.
          
          
             
             
            Short-finned pilot whale, HI.
          
          
             
             
            Striped dolphin, HI.
          
          
            
              HANDLINE/POLE AND LINE FISHERIES:
            
          
          
            Atlantic Highly Migratory Species
            3
            Undetermined.
          
          
            Pacific Highly Migratory Species
            46
            Undetermined.
          
          
            South Pacific Albacore Troll
            7
            Undetermined.
          
          
            Western Pacific Pelagic
            2
            Undetermined.
          
          
            
              TROLL FISHERIES:
            
          
          
            Atlantic Highly Migratory Species
            2
            Undetermined.
          
          
            South Pacific Albacore Troll
            30
            Undetermined.
          
          
            South Pacific Tuna Fisheries **
            4
            Undetermined.
          
          
            Western Pacific Pelagic
            17
            Undetermined.
          
          
            
              Category III
            
          
          
            
              LONGLINE FISHERIES:
            
          
          
            Northwest Atlantic Bottom Longline
            1
            None documented.
          
          
            Pacific Highly Migratory Species * ^
            114
            None documented in the most recent 5 years of data.
          
          
            
              PURSE SEINE FISHERIES:
            
          
          
            Pacific Highly Migratory Species * ^
            6
            None documented.
          
          
            
              TRAWL FISHERIES:
            
          
          
            Northwest Atlantic
            1
            None documented.
          
          
            
              TROLL FISHERIES:
            
          
          
            Pacific Highly Migratory Species *
            187
            None documented.
          
          List of Terms, Abbreviations, and Symbols Used in Table 3:
          CA—California; GMX—Gulf of Mexico; HI—Hawaii; OR—Oregon; WA—Washington; WNA—Western North Atlantic.
          * Fishery is an extension/component of an existing fishery operating within U.S. waters listed in Table 1 or 2. The number of permits listed in Table 3 represents only the number of permits for the high seas component of the fishery.
          ** These gear types are not authorized under the Pacific HMS FMP (2004), the Atlantic HMS FMP (2006), or without a South Pacific Tuna Treaty license (in the case of the South Pacific Tuna fisheries). Because HSFCA permits are valid for five years, permits obtained in past years exist in the HSFCA permit database for gear types that are now unauthorized. Therefore, while HSFCA permits exist for these gear types, it does not represent effort. In order to land fish species, fishers must be using an authorized gear type. Once these permits for unauthorized gear types expire, the permit-holder will be required to obtain a permit for an authorized gear type.
          ^ The list of marine mammal species and/or stocks killed or injured in this fishery is identical to the list of marine mammal species and/or stocks killed or injured in U.S. waters component of the fishery, minus species and/or stocks that have geographic ranges exclusively in coastal waters, because the marine mammal species and/or stocks are also found on the high seas and the fishery remains the same on both sides of the EEZ boundary. Therefore, the high seas components of these fisheries pose the same risk to marine mammals as the components of these fisheries operating in U.S. waters.
        
        
          Table 4—Fisheries Affected by Take Reduction Teams and Plans
          
            Take reduction plans
            Affected fisheries
          
          
            Atlantic Large Whale Take Reduction Plan (ALWTRP)—50 CFR 229.32
            
              Category I:
              Mid-Atlantic gillnet.
            
          
          
             
            Northeast/Mid-Atlantic American lobster trap/pot.
          
          
             
            Northeast sink gillnet.
          
          
             
            
              Category II:
            
          
          
            
             
            Atlantic blue crab trap/pot.
          
          
             
            Atlantic mixed species trap/pot.
          
          
             
            Northeast anchored float gillnet.
          
          
             
            Northeast drift gillnet.
          
          
             
            Southeast Atlantic gillnet.
          
          
             
            Southeastern U.S. Atlantic shark gillnet *.
          
          
             
            Southeastern, U.S. Atlantic, Gulf of Mexico stone crab trap/pot.^
          
          
            Bottlenose Dolphin Take Reduction Plan (BDTRP)—50 CFR 229.35
            
              Category I:
              Mid-Atlantic gillnet.
            
          
          
             
            
              Category II:
            
          
          
             
            Atlantic blue crab trap/pot.
          
          
             
            Chesapeake Bay inshore gillnet fishery.
          
          
             
            Mid-Atlantic haul/beach seine.
          
          
             
            Mid-Atlantic menhaden purse seine.
          
          
             
            NC inshore gillnet.
          
          
             
            NC long haul seine.
          
          
             
            NC roe mullet stop net.
          
          
             
            Southeast Atlantic gillnet.
          
          
             
            Southeastern U.S. Atlantic shark gillnet.
          
          
             
            Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl ^.
          
          
             
            Southeastern, U.S. Atlantic, Gulf of Mexico stone crab trap/pot ^.
          
          
             
            VA pound net.
          
          
            False Killer Whale Take Reduction Plan (FKWTRP)—50 CFR 229.37
            
              Category I:
              HI deep-set longline.
            
          
          
             
            
              Category II:
            
          
          
             
            HI shallow-set longline.
          
          
            Harbor Porpoise Take Reduction Plan (HPTRP)—50 CFR 229.33 (New England) and 229.34 (Mid-Atlantic)
            
              Category I:
              Mid-Atlantic gillnet.
              Northeast sink gillnet.
            
          
          
            Pelagic Longline Take Reduction Plan (PLTRP)—50 CFR 229.36
            
              Category I:
              Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline.
            
          
          
            Pacific Offshore Cetacean Take Reduction Plan (POCTRP)—50 CFR 229.31
            
              Category I:
              CA thresher shark/swordfish drift gillnet (≥14 in mesh).
            
          
          
            Atlantic Trawl Gear Take Reduction Team (ATGTRT)
            
              Category II:
              Mid-Atlantic bottom trawl.
              Mid-Atlantic mid-water trawl (including pair trawl).
              Northeast bottom trawl.
              Northeast mid-water trawl (including pair trawl).
            
          
          * Only applicable to the portion of the fishery operating in U.S. waters; 
          ^ Only applicable to the portion of the fishery operating in the Atlantic Ocean.
        
        Classification
        The Chief Counsel for Regulation of the Department of Commerce has certified to the Chief Counsel for Advocacy of the Small Business Administration (SBA) that this rule would not have a significant economic impact on a substantial number of small entities. On June 12, 2014, the SBA issued a final rule revising the small business size standards for several industries effective July 14, 2014 (79 FR 33647). The rule increased the size standard for Finfish Fishing from $19.0 to $20.5 million, Shellfish Fishing from $5.0 to $5.5 million, and Other Marine Fishing from $7.0 to $7.5 million. NMFS has reviewed the analyses prepared for this action in light of the new size standards. Under the former, lower size standards, all entities subject to this action were considered small entities; thus, they all would continue to be considered small under the new standards.
        Under existing regulations, all individuals participating in Category I or II fisheries must register under the MMPA and obtain an Authorization Certificate. The Authorization Certificate authorizes the taking of non-endangered and non-threatened marine mammals incidental to commercial fishing operations. Additionally, individuals may be subject to a TRP and requested to carry an observer. NMFS has estimated that up to approximately 58,500 fishing vessels, most with annual revenues below the SBA's small entity thresholds, may operate in Category I or II fisheries. As fishing vessels operating in Category I or II fisheries, they are required to register with NMFS. Forty-five fishing vessels are new to Category II as a result of this proposed rule. The MMPA registration process is integrated with existing state and Federal licensing, permitting, and registration programs. Therefore, individuals who have a state or Federal fishing permit or landing license, or who are authorized through another related state or Federal fishery registration program, are currently not required to register separately under the MMPA or pay the $25 registration fee. Therefore, this proposed rule would not impose any direct costs on small entities. Record keeping and reporting costs associated with this rulemaking are minimal and would not have a significant impact on a substantial number of small entities.

        If a vessel is requested to carry an observer, vessels will not incur any direct economic costs associated with carrying that observer. In addition, section 118 of the MMPA states that an observer is not required to be placed on a vessel if the facilities for quartering an observer or performing observer functions are inadequate or unsafe, thereby exempting vessels too small to accommodate an observer from this requirement. As a result of this certification, an initial regulatory flexibility analysis is not required and has not been prepared. In the event that reclassification of a fishery to Category I or II results in a TRP, economic analyses of the effects of that TRP would be summarized in subsequent rulemaking actions.

        This proposed rule contains collection-of-information (COI) requirements subject to the Paperwork Reduction Act. The COI for the registration of individuals under the MMPA has been approved by the Office of Management and Budget (OMB) under OMB control number 0648-0293 (0.15 hours per report for new registrants). The requirement for reporting marine mammal mortalities or injuries has been approved by OMB under OMB control number 0648-0292 (0.15 hours per report). These estimates include the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the COI. Send comments regarding these reporting burden estimates or any other aspect of the COI, including suggestions for reducing burden, to NMFS and OMB (see ADDRESSES and SUPPLEMENTARY INFORMATION).
        Notwithstanding any other provision of law, no person is required to respond to nor shall a person be subject to a penalty for failure to comply with a COI subject to the requirements of the Paperwork Reduction Act unless that COI displays a currently valid OMB control number.
        This proposed rule has been determined to be not significant for the purposes of Executive Order 12866.
        An environmental assessment (EA) was prepared under the NEPA in 1995 and 2005. The 1995 EA examined the effects of regulations implementing section 118 of the 1994 Amendments of the MMPA on the affected environment. The 2005 EA analyzed the environmental impacts of continuing the existing scheme (as described in the 1995 EA) for classifying fisheries on the LOF. The 1995 EA and the 2005 EA concluded that implementation of MMPA section 118 regulations would not have a significant impact on the human environment. NMFS reviewed the 2005 EA in 2009. NMFS concluded that because there were no changes to the process used to develop the LOF and implement section 118 of the MMPA, there was no need to update the 2005 EA. This rule would not change NMFS's current process for classifying fisheries on the LOF; therefore, this rule is not expected to change the analysis or conclusion of the 2005 EA and Finding of No Significant Impact (FONSI), and no update is needed. If NMFS takes a management action, for example, through the development of a TRP, NMFS would first prepare an environmental document, as required under NEPA, specific to that action.
        This proposed rule would not affect species listed as threatened or endangered under the ESA or their associated critical habitat. The impacts of numerous fisheries have been analyzed in various biological opinions, and this rule will not affect the conclusions of those opinions. The classification of fisheries on the LOF is not considered to be a management action that would adversely affect threatened or endangered species. If NMFS takes a management action, for example, through the development of a TRP, NMFS would consult under ESA section 7 on that action.
        This proposed rule would have no adverse impacts on marine mammals and may have a positive impact on marine mammals by improving knowledge of marine mammals and the fisheries interacting with marine mammals through information collected from observer programs, stranding and sighting data, or take reduction teams.
        This proposed rule would not affect the land or water uses or natural resources of the coastal zone, as specified under section 307 of the Coastal Zone Management Act.
        References
        
          Allen, B.M. and R.P. Angliss, editors. 2016. Alaska Marine Mammal Stock Assessments, 2015. NOAA Tech. Memo. NMFS-AFSC-323. 309 p.
          Carretta, J.V., K.A. Forney, E. Oleson, K Martien, M.M. Muto, M.S. Lowry, J. Barlow, J. Baker, B. Hanson, D. Lynch, L. Carswell, R.L. Brownell Jr., J. Roobins, D.K. Mattila, K. Ralls and M.C. Hill. 2011. U.S. Pacific Marine Mammal Stock Assessments: 2010. NOAA Technical Memorandum NOAA-TM-NMFS-SWFSC-476. 357 p.
          Carretta, J.V., E. Oleson, D.W. Weller, A.R. Lang, K.A. Forney, J. Baker, B. Hanson, K Martien, M.M. Muto, A.J. Orr, H. Huber, M.S. Lowry, J. Barlow, D. Lynch, L. Carswell, R.L. Brownell Jr., and D.K. Mattila. 2014. U.S. Pacific Marine Mammal Stock Assessments: 2013. NOAA Technical Memorandum NOAA-TM-NMFS-SWFSC-532. 414 p.
          Carretta, J.V., E. Oleson, D.W. Weller, A.R. Lang, K.A. Forney, J. Baker, B. Hanson, K Martien, M.M. Muto, M.S. Lowry, J. Barlow, D. Lynch, L. Carswell, R.L. Brownell Jr., D.K. Mattila, and M.C. Hill. 2016. U.S. Pacific Marine Mammal Stock Assessments: 2015. NOAA Technical Memorandum NOAA-TM-NMFS-SWFSC-561. 426 p.
          Carretta, J.V., M.M. Muto, S. Wilkin, J. Greenman, K. Wilkinson, M. DeAngelis, J. Viezbicke, and J. Jannot. 2016. Sources of human-related injury and mortality for U.S. Pacific west coast marine mammal stocks assessments, 2010-2014. NOAA-TM-NMFS-SWFSC-554.

          Fishing Gear Types. Fyke nets. Technology Fact Sheets. In: FAO Fisheries and Aquaculture Department [online]. Rome. Updated 13 September 2001. [Cited 16 March 2016]. http://www.fao.rog/fishery/geartype/226/en.
          
          Fullencamp, L. 2006. Characterization of fisheries operating in State Waters of the Atlantic Ocean from Maine through Florida. Atlantic States Fisheries Marine Commission.
          Gilbert, J.R. and K. M. Wynne. 1985. Harbor seal populations and fisheries interactions with marine mammals in New England, 1984. Interim Rep., NOAA NA-84-EAC-00070, to NMFS, Northeast Fisheries Science Center, 166 Water St., Woods Hole, MA. 15 p.
          Jannot, J.E., V. Tuttle, K. Somers, Y-W. Lee, J. McVeigh. 2016. Marine Mammal, Seabird, and Sea Turtle Summary of Observed Interactions, 2002-2014. Fisheries Observation Science, Fishery Resource Analysis and Monitoring Division, Northwest Fisheries Science Center.
          McCracken, M.L. 2014. Assessment of Incidental Interactions with Marine Mammals in the Hawaii Deep and Shallow Set Fisheries from 2008 through 2012. NMFS Pacific Islands Fisheries Science Center, PIFSC Internal Report IR-14-006. 1 p. + Excel spreadsheet.

          NMFS (National Marine Fisheries Service). 2004. Evaluating bycatch: a national approach to standardized bycatch monitoring programs. U.S. Dep. Commer., NOAA Tech. Memo. NMFSF/SPO-66, 108 p. On-line version, http://spo.nmfs.noaa.gov/tm.
          

          National Marine Fisheries Service. 2012. National Marine Fisheries Service Policy Directive 02-238. Process for Distinguishing Serious from Non-Serious Injury of Marine Mammals, 4 p. (Available at: http://www.nmfs.noaa.gov/op/pds/documents/02/02-238.pdf).
          Stevenson, D., L. Chiarella, D. Stephan, R. Reid, K. Wilhelm, J. McCarthy, and M. Pentony. 2004. Characterization of the Fishing Practices and Marine Benthic Ecosystems of the Northeast U.S. Shelf, and an Evaluation of the Potential Effects of Fishing on Essential Fish Habitat. NOAA Technical Memorandum NMFS-NE-181.
          Waring, G.T., E. Josephson, C.P. Fairfield and K. Maze-Foley, editors. 2006. U.S. Atlantic and Gulf of Mexico Marine Mammal Stocks Assessments, 2005. NOAA Technical Memorandum NOAA-NE-194.
          Waring, G.T., E. Josephson, K. Maze-Foley, and P.E. Rosel, editors. 2015. U.S. Atlantic and Gulf of Mexico Marine Mammal Stocks Assessments, 2014. NOAA Technical Memorandum NOAA-NE-231. 355 p.
          Waring, G.T., E. Josephson, K. Maze-Foley, and P.E. Rosel, editors. 2016. U.S. Atlantic and Gulf of Mexico Marine Mammal Stocks Assessments, 2015. NOAA Technical Memorandum NOAA-NE-238. 512 p. 
        
        
          
          Dated: August 9, 2016.
          Paul Doremus,
          Deputy Assistant Administrator for Operations, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-19346 Filed 8-12-16; 8:45 am]
       BILLING CODE 3510-22-P
    
  